Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 Jun. 2022, including the claims filed 13 May 2022, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Ikeda (US Patent Application 2015/0261332 A1, published 17 Sep. 2015, hereinafter Nakamura) in view of Ohashi (JP 2010/180283 A, published 19 Aug. 2010, hereinafter Ohashi) and further in view of Aridomi and Toyooka (US Patent Application 2017/0285808 A1, published 05 Oct. 2017, with priority to 26 Feb. 2015, hereinafter Aridomi) and further in view of Kitano et al. (“Unexpected visible-light-induced free radical photopolymerization at low light intensity and high viscosity using a titanocene photoinitiator,” J.Appl.Poly.Sci., 2013k, pp. 611-618, published 10 July 2012, hereinafter Kitano) and further in view of Wakabayashi et al. (US Patent Application 2008/0138589 A1, published 12 Jun. 2008, hereinafter Wakabayashi) and evidence provided by Frisoli et al. (“Time-resolved UV absorption of polyimide,” Appl.Phys.B Vol. 52 (1991) 168-172, published 1991, hereinafter Frisoli) and Painter et al. (“The optical properties of Kapton: Measurement and applications,” in Feldman (ed.), “Basic optical properties of Materials: Summary of papers,” Topical Conference on Basic Optical Properties of Materials, NBS, May 1980, pp. 20-23, published 1980, hereinafter Painter).
Regarding claims 1, 3, and 5-10, Nakamura teaches a flexible touch panel comprising a flexible display panel (Item 11) and a flexible touch sensor (Item 13, Abstract, paragraph 0068, and Figure 1F, reproduced below).  His flexible touch panel comprises insulating layer (Item 19) on top of the wiring (electrode pattern) (Item 323) (paragraphs 0082 and 0089), a bonding layer (protective layer) (Item 18) between the wiring and a substrate (separation layer) (Item 16) (paragraph 0082), and a bonding layer (adhesive layer) (Item 12) between the substrate (separation layer) (Item 16) and the substrate (UV-impermeable substrate) (Item 16) (paragraphs 0076).


    PNG
    media_image1.png
    971
    1149
    media_image1.png
    Greyscale

13 – touch sensor
11 – display panel

19 – insulating layer
323 – wiring
18 – bonding layer(protective layer)
16 – substrate(separation layer)
12 – bonding layer(adhesive layer)
16 – substrate(UV impermeable substrate)


Nakamura teaches the bonding layers may be an ultraviolet curable adhesive, such as an acrylic resin, but Nakamura does not disclose the composition of the adhesive nor that the substrate layer on the top of his display panel is UV-impermeable.
Ohashi teaches a pressure sensitive adhesive comprising an acrylic based copolymer (Abstract).  Ohashi teaches that conventional radical polymerization method can be used to form his acrylic copolymer (paragraph 0025), i.e. made of a photopolymerizable compound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive as taught by Ohashi as the adhesive in the flexible display device of Nakamura.  Ohashi teaches that his pressure-sensitive adhesive is particularly preferably used for adhering touch panel members and resin plates inside electronic devices (paragraph 0001).
Aridomi teaches the inclusion of monomers having carboxy groups in an acrylic resin for forming touch panels (Abstract and paragraph 0090).  Aridomi teaches that these monomers include succinic acid ester of dipentaerythritol penta(meth)acrylate and succinic acid ester of pentaerythritol tri(meth)acrylate (paragraph 0095), i.e. acid functional group containing polyfunctional acrylic compounds.  Aridomi teaches that the term “(meth)acrylate” represents acrylate and methacrylate (paragraph 0044).  Therefore, the two monomers taught by Aridomi are the monomers represented by Chemical Formulas 2 and 5 of claim 8 of the current invention.  Further, Aridomi teaches that the carboxy group-containing monomers are present in the amount of 0.1 to 15% (paragraph 0097)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the monomers succinic acid ester of dipentaerythritol penta(meth)acrylate or succinic acid ester of pentaerythritol tri(meth)acrylate and in the amount as taught by Aridomi in the acrylate adhesive in the flexible display device of Nakamura in view of Ohashi.  Ohashi and Aridomi are analogous art as they are both drawn to acrylate compounds for touch panels (Ohashi, paragraph 0001 and Aridomi, paragraph 0007).  Further, Aridomi teaches that the resulting composition will have excellent adhesiveness by incorporating these monomers in the prescribed amount (paragraph 0097).
Nakamura in view of Ohashi and further in view of Aridomi does not disclose the use of a titanocene photoinitiator.
Kitano teaches the use of formulations comprising titanocene photoinitiators in combination with protonic acids in free radical photopolymerizations using visible light (Abstract).  Kitano uses bis(cyclopentadienyl) bis[2,6-difluoro-3-(1-pyrryl)phenyl]titanium (which he refers to as Ti-PI) (Abstract) as a photoinitiator with an acrylate (page 612, Experimental / Materials section, 1st paragraph) at a loading of 2.6 wt.% (page 613, Results and Discussion / Effect of a Protonic Acid on the Photopolymerization Rate Using Ti-PI as a Visible-Light Initiator section, 1st paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the titanocene-based photoinitiator and in amounts taught by Kitano into the adhesive composition in the flexible display device of Nakamura in view of Ohashi and further in view of Aridomi.  Kitano teaches that the titanocene-based photoinitiator is effective at remarkably low visible light intensity (Abstract).  Further, his titanocene-containing formulations can achieve higher polymerization conversion rates in highly viscous systems compared with other photoinitiators (page 617, Results and Discussion / Comparison of Ti-PI to a Three-Component Visible-Light Photoinitiator System, 2nd paragraph, page 617, Conclusions, and Figure 9(b)).  
Nakamura teaches his substrates are preferably polyimide, polyethylene terephthalate (PET), or polyamide imide because of these materials have low coefficients of thermal expansion (paragraph 0241).
Nakamura in view of Ohashi and further in view of Aridomi and further in view of Kitano does not disclose that his substrate is UV-impermeable.
As evidenced by Frisoli, a 0.8 [Symbol font/0x6D]m thick film of polyimide transmits only 11 to 16% of UV light (page 170, 1st paragraph and Figure 2).
Nakamura teaches the thickness of an organic resin layer as a substrate is 10 to 200 [Symbol font/0x6D]m (paragraph 0244).  Nakamura teaches this thickness for a substrate that is a stack of a glass layer, adhesive layer, and the organic resin layer.  It is the examiner’s position that this thickness range for the organic resin layer would, therefore, be the low end of the thickness range that one of ordinary skill in the arts would use for a substrate comprising only the organic resin layer.
It is the position of the examiner that, given a 0.8 [Symbol font/0x6D]m thick film of polyimide transmits only 11 to 16% of UV light, a polyimide substrate of the thickness taught by Nakamura, which is 12.5 (10/0.8) to 250 (200/0.8) times thicker than Frisoli’s polyimide film, would be considered UV impermeable.
Further, as evidenced by Painter, Kapton (polyimide) films with thicknesses of 7.6 to 127 [Symbol font/0x6D]m were too thick for transmission measurements in the vacuum UV region (page 21, top paragraph).

Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered.  As concluded in the Advisory Action mailed 03 Jun. 2022, the amended claims, now entered, overcome the applied prior art.  However, upon further search and consideration, new grounds of rejection are presented above.
Applicant amended claims 1 and 5 and cancelled claim 4.
Applicant argues that Oh does not teach that the separation layer of the touch sensor is directly attached on the UV-impermeable substrate by the adhesive layer, as described in amended claim 1.
However, as presented above, Nakamura teaches a flexible touch panel in which the substrate layer (separation layer) of the touch sensor is directly attached to the substrate of the display panel by an adhesive layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787